DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 7, 2022, is acknowledged.
Claims 28-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connection element” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 12-14, 16, 17, 20, and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uihlein (US 10335185).
	Regarding claims 1-3, 5, 6, 12-14, 16, 17, 20, 22-25, and 27, Uihlein discloses a device for separation or removal of a tissue from a body lumen, the device comprising:
	(claim 1) at least one encircling element (54), the at least one encircling element configured to access a subintimal space (C4, L22-29);
	wherein the device has an undeployed configuration where the at least one encircling element is disposed laterally along the tissue without encircling the tissue (C3, L1-6 discloses the wire arms 54 being tensioned to configure the device in a contracted or undeployed configuration, and the device can be disposed as claimed during a typical procedure) and a deployed configuration where the at least one encircling element circles the tissue (see Fig. 16); and
	wherein the device is configured to at least one of separate and remove the tissue from the body lumen (C4, L22-29);
	(claim 2) the at least one encircling element further comprising at least extendable element (54);
	(claim 3) wherein the at least one extendable element comprises a wire arm (54 is described as “noose wires” throughout the specification, thus also considered to be a wire arm) extending proximally through a tube loop (31, 32, 33) to reach one of a handle and a controller (C3, L1-6; “proximal control area” describing the handle or controller of the device);
(claim 5) wherein the one of the handle and the controller is configured to move the wire arm to move the device to the deployed configuration (C7, L16-40 describes tensioning the wire arm 54 to close the encircling elements, and likewise, releasing tension would allow the encircling elements to open to a deployed configuration);
(claim 6) wherein the device is configured for use in removal of at least one of an atherosclerotic plaque, pulmonary embolism, a cerebral blood clot, a renal calculus, a GI tract lesion, and a GI tract foreign object (C1, L4-10);
(claim 12) wherein the at least one encircling element has a c-shaped cross-section (see Fig. 15, wherein each wire arm 54 extends approximately 120 degrees around the circumference, forming a c-shaped cross-section);
(claim 13) wherein an opening of the c-shaped cross-section faces the tissue (see Fig. 15);
(claim 14) wherein the device has a semi-deployed configuration where the at least one encircling element partially encircles the tissue (the user can control the wire arms 54 to partially deploy the device into a semi-deployed configuration), and a sheathed configuration where the at least one encircling element is located within a sheath (31, 32, 33) (see Fig. 21, wherein the majority of wire arms 54 have been withdrawn into sheaths 31, 32, 33);
(claim 16) wherein the device has a distal end and a longitudinal side, the device further comprising an opening on the longitudinal side (openings between sheaths 31, 32, 33 along the longitudinal side of the device);
(claim 17) wherein the opening on the longitudinal side is formed by the at least one encircling element (wire arms 54 extend through sheaths 31, 32, 33, thus are forming the openings on the longitudinal side), and wherein, in the undeployed configuration, the opening forms a c-shaped cross-section of the device (see Fig. 18, wherein the wire arms 54 are pulled into an oblong shape, such that each side forms a c-shaped cross-section) and in the deployed configuration, the opening is closed to form a substantially complete ring (see Fig. 20);
(claim 20) wherein the at least one encircling element comprises two wire arms (54) and wherein the two wire arms bound circumferentially at least a portion of a longitudinal opening of the device (see Fig. 20), and wherein in the deployed configuration, the two wire arms completely bound circumferentially the longitudinal opening of the device (see Fig. 20);
(claim 22) wherein the device is configured to at least one of separate and remove the tissue from the body lumen in the deployed configuration (C1, L4-10);
(claim 23) wherein the at least one encircling element is configured to extend radially within the subintimal space to encircle the tissue (C1, L4-10; see Fig. 20);
(claim 24) wherein the device is configured to create a substantially complete ring around the tissue within the subintimal space (see Fig. 20);
(claim 25) wherein, in the deployed configuration, the at least one encircling element is configured to extend laterally within the subintimal space (see Fig. 18 showing a closed or undeployed configuration compared to Fig. 20 showing a deployed configuration with the encircling element extending laterally from the undeployed configuration); and
(claim 27) wherein the at least one encircling element comprises at least a wire arm (54 is described as “noose wires” throughout the specification, thus also considered to be a wire arm).
Regarding claims 1-3, 5, 6, 12, 13, 16, 17, 20, and 22-27, a slightly different interpretation of Uihlein discloses a device for separation or removal of a tissue from a body lumen, the device comprising:

    PNG
    media_image1.png
    174
    466
    media_image1.png
    Greyscale

	(claim 1) at least one encircling element (54 + 31, 32, 33), the at least one encircling element configured to access a subintimal space (C4, L22-29);
	wherein the device has an undeployed configuration where the at least one encircling element is disposed laterally along the tissue without encircling the tissue (C3, L1-6 discloses the wire arms 54 being tensioned to configure the device in a contracted or undeployed configuration, and the device can be disposed as claimed during a typical procedure) and a deployed configuration where the at least one encircling element circles the tissue (see Fig. 16); and
	wherein the device is configured to at least one of separate and remove the tissue from the body lumen (C4, L22-29);
(claim 2) the at least one encircling element further comprising at least extendable element (54);
	(claim 3) wherein the at least one extendable element comprises a wire arm (54 is described as “noose wires” throughout the specification, thus also considered to be a wire arm) extending proximally through a tube loop (31, 32, 33) to reach one of a handle and a controller (C3, L1-6; “proximal control area” describing the handle or controller of the device);
(claim 5) wherein the one of the handle and the controller is configured to move the wire arm to move the device to the deployed configuration (C7, L16-40 describes tensioning the wire arm 54 to close the encircling elements, and likewise, releasing tension would allow the encircling elements to open to a deployed configuration);
(claim 6) wherein the device is configured for use in removal of at least one of an atherosclerotic plaque, pulmonary embolism, a cerebral blood clot, a renal calculus, a GI tract lesion, and a GI tract foreign object (C1, L4-10);
(claim 12) wherein the at least one encircling element has a c-shaped cross-section (see Fig. 15, wherein each wire arm 54 extends approximately 120 degrees around the circumference, forming a c-shaped cross-section);
(claim 13) wherein an opening of the c-shaped cross-section faces the tissue (see Fig. 15);
(claim 16) wherein the device has a distal end and a longitudinal side, the device further comprising an opening on the longitudinal side (openings between encircling element sheath portions 31, 32, 33 along the longitudinal side of the device);
(claim 17) wherein the opening on the longitudinal side is formed by the at least one encircling element (space between sheath portions 31, 32, 33), and wherein, in the undeployed configuration, the opening forms a c-shaped cross-section of the device (see Fig. 18, wherein the wire arms 54 are pulled into an oblong shape, such that each side forms a c-shaped cross-section) and in the deployed configuration, the opening is closed to form a substantially complete ring (see Fig. 20);
(claim 20) wherein the at least one encircling element comprises two wire arms (54) and wherein the two wire arms bound circumferentially at least a portion of a longitudinal opening of the device (see Fig. 20), and wherein in the deployed configuration, the two wire arms completely bound circumferentially the longitudinal opening of the device (see Fig. 20);
(claim 22) wherein the device is configured to at least one of separate and remove the tissue from the body lumen in the deployed configuration (C1, L4-10);
(claim 23) wherein the at least one encircling element is configured to extend radially within the subintimal space to encircle the tissue (C1, L4-10; see Fig. 20);
(claim 24) wherein the device is configured to create a substantially complete ring around the tissue within the subintimal space (see Fig. 20);
(claim 25) wherein, in the deployed configuration, the at least one encircling element is configured to extend laterally within the subintimal space (see Fig. 18 showing a closed or undeployed configuration compared to Fig. 20 showing a deployed configuration with the encircling element extending laterally from the undeployed configuration);
(claim 26) the at least one encircling element further comprising at least two tube loops (31, 32, 33), at least one wire loop (see annotated Fig. 20 above), and at least one wire arm (see annotated Fig. 20 above), wherein the at least one wire arm extends through a single tube loop (see Fig. 20, wherein the wire arm extends out of and loops back into a single tube loop) and wherein the at least one wire loop connects two adjacent tube loops (see Fig. 20, wherein the wire loop extends through wire arms creating a joint between the three wires, such that the wire loop is connected to two adjacent tube loops indirectly through the other wires);
(claim 27) wherein the at least one encircling element comprises at least a wire arm (54 is described as “noose wires” throughout the specification, thus also considered to be a wire arm).

Claims 1, 2, 3, 5, 6, 8, 10, 12-14, 16, 19, 20, 22-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 20150148814).
Regarding claims 1, 2, 3, 5, 6, 8, 10, 12-14, 16, 19, 20, 22-25, and 27, Chu discloses a device for separation or removal of a tissue from a body lumen, the device comprising:
(claim 1) at least one encircling element (306), the at least one encircling element configured to access a subintimal space ([0060-0061]);
	wherein the device has an undeployed configuration where the at least one encircling element is disposed laterally along the tissue without encircling the tissue (see Fig. 2, wherein the device can be disposed as claimed during a typical procedure) and a deployed configuration where the at least one encircling element circles the tissue (see Fig. 3, wherein the device is designed to be used for removing tissue within the body and is configured for encircling tissue therein); and
	wherein the device is configured to at least one of separate and remove the tissue from the body lumen ([0060]);
(claim 2) the at least one encircling element further comprising at least extendable element (312, 314);
	(claim 3) wherein the at least one extendable element comprises a wire arm (the movable members are described as “wires” throughout the specification, including [0025]) extending proximally through a tube loop (308) to reach one of a handle and a controller ([0039]);
(claim 5) wherein the one of the handle and the controller is configured to move the wire arm to move the device to the deployed configuration ([0044]);
(claim 6) wherein the device is configured for use in removal of at least one of an atherosclerotic plaque, pulmonary embolism, a cerebral blood clot, a renal calculus, a GI tract lesion, and a GI tract foreign object ([0003]);
(claim 8) wherein the device is configured to create a substantially complete ring around a plaque within the subintimal space (see Fig. 3), the device further comprising a connection element located on the at least one encircling element (506 + 512) (“Connection element” is being interpreted under 112(f). Applicant claims the “connection element” as “one of a bend and a coil” in claim 10. Chu discloses a bend as part of the connection element 512. Therefore, Chu is considered to disclose the same or at least a functionally equivalent structure that disclosed by applicant.), wherein the connection element is configured to lock the device in the substantially complete ring ([0045]);
	(claim 10) wherein the connection element comprises one of a bend and a coil (512 is a bend as shown in Fig. 6), and wherein the bend comprises one of at least one hook-like bend and at least one T-shaped bend (the shape of the bend forms a hook-like bend as shown in Fig. 6 and also forms substantially a right angle like a T-shaped bend) (Examiner notes Chu discloses the member 500 shown in Figs. 5-6 as a suitable substitute for the member 310 shown in Fig. 3 in [0045] and merely chooses not to show replicated structure for the embodiment of Figs. 5-6, and thus the rejection is considered to be anticipatory.);
(claim 12) wherein the at least one encircling element has a c-shaped cross-section (see Fig. 3, wherein each of the encircling element portions 312 and 314 only extend partway around the circumference, thus forming a c-shaped cross-section);
(claim 13) wherein an opening of the c-shaped cross-section faces the tissue (see Fig. 3, wherein the opening faces inwards where the tissue is to be received);
(claim 14) wherein the device has a semi-deployed configuration where the at least one encircling element partially encircles the tissue (the user can control the wires 312 and 314 to partially deploy the device into a semi-deployed configuration, [0044] discloses the wires 312 and 314 used for controlling deployment), and a sheathed configuration where the at least one encircling element is located within a sheath (322) (see Fig. 2);
(claim 16) wherein the device has a distal end and a longitudinal side, the device further comprising an opening on the longitudinal side (openings between encircling portion 308 and 310);
(claim 19) wherein the undeployed configuration is a crimped configuration ([0038] discloses the wire portions 312 and 314 being crimped to the arm portions 310, thus give the device a crimped configuration throughout both the undeployed and deployed states) and the at least one encircling element is located outside a sheath (in order to function as design, the at least one encircling element must be located outside a sheath to access the targeted tissue within the body);
(claim 20) wherein the at least one encircling element comprises two wire arms (312, 314) and wherein the two wire arms bound circumferentially at least a portion of a longitudinal opening of the device (see Fig. 3), and wherein in the deployed configuration, the two wire arms completely bound circumferentially the longitudinal opening of the device (see Fig. 3);
(claim 22) wherein the device is configured to at least one of separate and remove the tissue from the body lumen in the deployed configuration ([0060-0061]);
(claim 23) wherein the at least one encircling element is configured to extend radially within the subintimal space to encircle the tissue (see Figs. 2-3, wherein the encircling elements move radially outward to create an opening for receiving the tissue);
(claim 24) wherein the device is configured to create a substantially complete ring around the tissue within the subintimal space (see Fig. 3);
(claim 25) wherein, in the deployed configuration, the at least one encircling element is configured to extend laterally within the subintimal space (see Figs. 2-3, wherein the encircling elements move laterally outward to create an opening for receiving the tissue); and
(claim 27) wherein the at least one encircling element comprises at least a wire arm (500) ([0045] discloses element 500 as a wire).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771